                  Case 1:19-cv-07086-GHW Document 42 Filed 06/26/20 Page 1 of 2
                                            LAW OFFICES OF
                  GREENBERG BURZICHELLI GREENBERG P.C.
                                         3000 MARCUS AVENUE, SUITE 1W7
HARRY GREENBERG                          LAKE SUCCESS, NEW YORK 11042                 WWW.GBGLAWOFFICE.COM
ROBERT J. BURZICHELLI *                        PHONE: 516-570-4343                    E-MAIL: FIRST INITIAL AND
SETH H. GREENBERG *                             FAX: 516-570-4348              LAST NAME@GBGLAWOFFICE.COM
                                                     *****
DANIEL DOESCHNER                            225 BROADWAY, SUITE 1515
SANDY JAINAUTH-BARONE *+                   NEW YORK, NEW YORK 10007
                                               PHONE: 516-570-4343
*ALSO ADMITTED IN NEW JERSEY
+ALSO   ADMITTED IN PENNSYLVANIA




                                                           June 26, 2020



    By ECF
    Honorable Gregory H. Woods
    United States District Judge
    United State District Court, SDNY
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street, Room 2260
    New York, NY 10007

                Re:      Taylor, et al. v. NYC Health + Hospitals, et al., 19-CV-07086 (GHW)
                         Proposed Second Amended Order Approving Sending of Notice of Lawsuit
                         with Consent to Become Plaintiff Form and Questionnaire

    Dear Judge Woods:

           Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, the parties jointly
    submit this letter concerning the Proposed Second Amended Order filed on this date. This
    proposed order extends by 60 days the various deadlines of the Amended Order Approving
    Sending of Notice of Lawsuit with Consent to Become Plaintiff Form and Questionnaire dated
    March 30, 2020 (Dkt. No. 40) (“First Amended Order”).

             The First Amended Order required District Council 37, AFSCME, AFL-CIO (“DC 37”)
    to mail a Notice of Lawsuit, a Consent to Become Plaintiff form, a Questionnaire, and a postage
    pre-paid return envelope (the “forms”) within 90 days of the Order, i.e., by June 28, 2020.
    However, during this time, New York City, where DC 37’s offices are located, was under
    “lockdown” due to the COVID-19 pandemic. This lockdown delayed DC 37’s ability to
    commence the mailing due to the limitations imposed upon non-essential businesses and
    activities during this period.

            Please note that notwithstanding the limitations imposed by the lockdown, DC 37 has
    been working with its delegates during this time to circulate the forms to potential plaintiffs and
    to collect executed forms. DC 37 will also begin its mailing of the forms the week of June 29,
         Case 1:19-cv-07086-GHW Document 42 Filed 06/26/20 Page 2 of 2



2020 and estimates the size of the opt-in plaintiffs pool to be approximately 15,000 persons.

        Given the delays imposed by the lockdown, and the size of the potential opt-in plaintiffs
pool, the parties respectfully request to modify the deadlines in the First Amended Order as
follows:

   •   Paragraph 3: amend “Within 90 days of the date of this Order” to read “By August 27,
       2020. . .”

   •   Paragraph 4: amend “Within 105 days of the date of this Order” to read “By September
       11, 2020. . .”

   •   Paragraph 5: amend “Within 120 days of the date of this Order” to read “By September
       26, 2020. . .”

   •   Paragraph 6: amend “within 150 days from the date of this Order by mail or e-mail” to
       read “by mail postmarked on or before October 26, 2020, or by e-mail sent on or before
       October 26, 2020.”

   •   Paragraph 6: amend “is postmarked or e-mailed after 150 days from the date of this
       Order” to read “is postmarked or e-mailed after October 26, 2020 . . .”

   •   Paragraph 8: amend “within thirty days of the end of the notice period” to read “by
       November 30, 2020.” (Note this extension is an additional 65 days given the
       Thanksgiving holiday.)

         The Proposed Second Amended Order makes these adjustments, and revises paragraph 4
(“How to Join the Lawsuit”) of the “Notice of Lawsuit Against NYC Health + Hospitals” to
reflect the October 26, 2020 deadline for forms to be postmarked or electronically sent.

        Thank you for your consideration of the Proposed Second Amended Order. Please do not
hesitate to contact the parties’ counsels should you have any questions.

                                                     Respectfully submitted,

                                                     /s/ Daniel Doeschner
                                                     Daniel Doeschner


cc: Counsel of Record (by ECF)
